Citation Nr: 1336279	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin infection.


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current skin disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5103(a), 5107, 7104(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) of 2000 requires VA to provide notification with respect to establishing entitlement to benefits and to assist with development of the evidence.  38 U.S.C.A. §§ 5103A, 5103; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative of any information, and medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, supra, at 120-21. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) connection, or nexus, between the appellant's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

In this case, VA satisfied its notice requirements in a March 2010 letter, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

VA also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records (STRs), post-service treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any other relevant, available treatment records that have not been obtained.  The Veteran was provided with relevant VA examinations in June 2010 and March 2012 to address the etiology of his claimed disorders.  The Board finds that, with respect to the issue of the skin disability, the VA examinations are sufficient for adjudicatory purposes because they reflect that the examiner reviewed the claims file, performed a physical examination of the Veteran, and provided an opinion supported by a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain the evidence necessary to substantiate the Veteran's claims. 

As VA's duties to notify and assist have been met, the Board finds there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, an appellant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that he had a skin infection in service, resulting from a bug bite.

A June 2010 VA examination report reflects that the Veteran reported skin infections in service.  The examiner reviewed the Veteran's STRs and noted that the Veteran had warts on his foot and hand, acne, an insect bite, and impetigo of the hands in service.  The Veteran reported to the examiner that he had no current skin infection and on examination, the examiner stated that no current skin disability was noted.  The examiner went on to state that with no current skin disability, any question regarding etiology was moot.  

A current disability is required to establish entitlement to service connection.  As the competent medical evidence shows that the Veteran does not have a current skin disability, entitlement to service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a skin infection is denied.


REMAND

The Veteran contends that he injured his low back in service in 1967 or 1968 when lifting a heavy container.  He contends he has had back pain since that time and that his current back disability is related to the in-service incident.  He also argues that his degenerative arthritis of the spine is related to an in-service skin infection, stemming from an insect bite, which he refers to as a "systemic infection."  The record shows the Veteran has current diagnoses of degenerative disc and joint disease of the lumbar spine.  The Veteran's STRs show that he sought treatment for an insect bite in service.  A March 2012 VA examination report reflects that the VA examiner addressed whether the Veteran's current spine disability is related to his alleged back injury in service, but he did not address whether the Veteran had a "systemic infection" in service from an insect bite, as alleged, and if so, if his current arthritis of the spine is related to such infection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, this matter must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran's claims file and this remand reviewed by a physician.  The physician should opine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current arthritis of the spine is related to an infection incurred during active duty service.  The examiner must provide a rationale for the opinion.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


